      Case 2:20-cv-02546-JAM-DB Document 8 Filed 03/25/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FORREST KENDRID,                                  No. 2:20-cv-02546 DB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    CUDJO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Plaintiff alleges defendants used excessive physical force and were deliberately indifferent

19   to plaintiff’s serious medical needs in violation of his Eighth Amendment rights. Plaintiff also

20   alleges the defendants violated his right to due process under the Fourteenth Amendment. Before

21   the court is plaintiff’s motion for the appointment of counsel and plaintiff’s motion for temporary

22   restraining order (TRO). (ECF No. 5.)

23          For the reasons set forth below, this court will deny plaintiff’s motion for the appointment

24   of counsel and recommend that plaintiff’s motion for TRO be denied.

25                          MOTION FOR APPOINTMENT OF COUNSEL

26          Plaintiff requests the appointment of counsel. He claims that defendants, through RN

27   Miller and others, have gone through his legal documents to plan defenses to his claims. (ECF

28   No. 5 at 2.) Plaintiff also claims that RN Miller has ordered medical staff to take and destroy his
                                                       1
      Case 2:20-cv-02546-JAM-DB Document 8 Filed 03/25/21 Page 2 of 6


 1   legal documents. (Id. at 1-2, 4.) Plaintiff argues that the appointment of counsel would help

 2   protect his legal work from intrusion and destruction by the defendants and those acting on their

 3   behalf. (Id. at 2.)

 4           The United States Supreme Court has ruled that district courts lack authority to require

 5   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

 6   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

 7   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

 8   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

 9           The test for exceptional circumstances requires the court to evaluate the plaintiff’s

10   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

11   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

12   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

13   common to most prisoners, such as lack of legal education and limited law library access, do not

14   establish exceptional circumstances that would warrant a request for voluntary assistance of

15   counsel.

16           In the present case, this court does not find the required exceptional circumstances. It is

17   possible that plaintiff will succeed on the merits of his Eighth Amendment medical needs claim.

18   However, there is nothing that suggests the plaintiff unable to articulate his claims due to the

19   complexity of the legal issues involved. As such, plaintiff’s motion for the appointment of

20   counsel is denied.
21                               TEMPORARY RESTRAINING ORDER

22           In his motion for TRO, plaintiff states that Registered Nurse (RN) Miller has led

23   retaliatory acts against the plaintiff. (ECF No. 5 at 1.) RN Miller is not a party to this action.

24   Plaintiff states that RN Miller supervises medical staff at California Health Care Facility (CHCF).

25   (Id.) Plaintiff alleges that defendants enlisted RN Miller to retaliate against plaintiff for filing the

26   present action. (Id. at 2.) Plaintiff requests the court issue a TRO ordering RN Miller to not
27   destroy plaintiff’s legal documents or obstruct plaintiff’s access to the courts. (Id. at 3.)

28           In the declaration filed in connection with plaintiff’s motion, plaintiff alleges the
                                                         2
      Case 2:20-cv-02546-JAM-DB Document 8 Filed 03/25/21 Page 3 of 6


 1   following: on an unknown, date there was a “heated conversation” between RN Miller and

 2   plaintiff. (Declaration of Plaintiff (ECF No. 5 at 4).) Following this conversation, RN Miller told

 3   the plaintiff that he “would be handled.” (Id.) On an unspecified date a few days later, plaintiff

 4   was assaulted by another inmate. (Id.) At an unknown time after this incident, RN Miller told

 5   plaintiff that “this is not over and that she has more inmates she will send at [the plaintiff].” (Id.)

 6   RN Miller also sent medical staff to take and destroy plaintiff’s legal documents. (Id.)

 7           I.      Legal Standards

 8           The legal principles applicable to requests for injunctive relief, such as a temporary

 9   restraining order or preliminary injunction, are well established. To prevail, the moving party

10   must show that irreparable injury is likely in the absence of an injunction. See Stormans, Inc. v.

11   Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter v. Natural Res. Def. Council, Inc.,

12   555 U.S. 7 (2008)). To the extent prior Ninth Circuit cases suggest a lesser standard by focusing

13   on the mere possibility of irreparable harm, such cases are “no longer controlling, or even viable.”

14   Am. Trucking Ass'ns, Inc. v. City of Los Angeles, 559 F.3d 1046,1052 (9th Cir. 2009). Under

15   Winter, the proper test requires a party to demonstrate: (1) he is likely to succeed on the merits;

16   (2) he is likely to suffer irreparable harm in the absence of an injunction; (3) the balance of

17   hardships tips in his favor, and (4) an injunction is in the public interest. See Stormans, 586 F.3d

18   at 1127 (citing Winter, 555 U.S. at 20). Further, an injunction against individuals not parties to

19   an action is strongly disfavored. See Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S.

20   100, 110 (1969) (“It is elementary that one is not bound by a judgment . . . resulting from
21   litigation in which he is not designated as a party . . . .”).

22           It is typically only appropriate to grant preliminary injunctive relief where the relief

23   sought is “of the same character as that which may be granted finally” in the lawsuit. De Beers

24   Consol. Mines v. United States, 325 U.S. 212, 220 (1945). However, in certain exceptional

25   situations, the court may consider injunctive relief in order to permit the case to proceed. The All

26   Writs Act, 28 U.S.C. § 1651(a) permits the court to issue writs “necessary or appropriate in aid of
27   their jurisdictions and agreeable to the usages and principles of law.” The All Writs Act is meant

28   to aid the court in the exercise and preservation of its jurisdiction. Plum Creek Lumber Co. v.
                                                           3
       Case 2:20-cv-02546-JAM-DB Document 8 Filed 03/25/21 Page 4 of 6


 1   Hutton, 608 F.2d 1283, 1289 (9th Cir. 1979). The United States Supreme Court has authorized

 2   the use of the All Writs Act in appropriate circumstances against persons or entities not a party to

 3   the underlying litigation. United States v. New York Telephone Co., 434 U.S. 159, 174 (1977).

 4          The propriety of a request for injunctive relief hinges on a significant threat of irreparable

 5   injury that must be imminent in nature. Caribbean Marine Servs. Co. v. Baldrige, 844 F.2d 668,

 6   674 (9th Cir. 1988); see also Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-32

 7   (9th Cir. 2011). “A preliminary injunction is an ‘extraordinary and drastic remedy; it is never

 8   awarded as of right.” Munaf v. Geren, 553 U.S. 674, 689-90 (2008) (citations omitted).

 9          II.       Analysis

10          The relief plaintiff requests in his motion for TRO is not related to his underlying claim in

11   this action. In his complaint, plaintiff asserts violations of the Eighth Amendment due to

12   defendants’ deliberate indifference to his medical needs and excessive use of force. Plaintiff also

13   claims defendants violated his due process rights under the Fourteenth Amendment. (ECF No. 1

14   at 4-5.) Plaintiff’s motion for TRO is based on what appears to be a claim of retaliation by RN

15   Miller that is not included in plaintiff’s complaint. (ECF No. 5 at 2.) As the injunctive relief

16   sought by the plaintiff is not based on claims asserted in the complaint, the court does not have

17   authority to grant the requested injunctive relief. Pacific Radiation Oncology, LLC v. Queen’s

18   Medical Center, 810 F.3d 631, 633 (9th Cir. 2015) (“When a plaintiff seeks injunctive relief

19   based on claims not pled in the complaint, the court does not have authority to issue an

20   injunction.”).
21          Moreover, the use of an injunction against a non-party such as RN Miller is heavily

22   disfavored. Zenith Radio Corp., 395 U.S. at 110. The All Writs Act permits the court to use

23   injunctive relief against persons who are not parties to the action when it is necessary for the court

24   to exercise or preserve its jurisdiction. Plum Creek Lumber Co., 608 F.2d at 1289. However,

25   plaintiff does not request that the court issue a TRO in order to allow the court to be able to

26   exercise or preserve its jurisdiction. Thus, the use of an injunction against RN Miller is heavily
27   disfavored and would not be in keeping with the purposes of the All Writs Act.

28   ////
                                                        4
      Case 2:20-cv-02546-JAM-DB Document 8 Filed 03/25/21 Page 5 of 6


 1            The TRO plaintiff has requested is heavily disfavored as RN Miller is a third party, is not

 2   necessary for the court to exercise or maintain jurisdiction, and is not based on claims asserted in

 3   the plaintiff’s complaint. As such, it is recommended that plaintiff’s motion for TRO be denied.

 4                                              CONCLUSION

 5            Accordingly, IT IS HEREBY ORDERED that:

 6            1. Plaintiff’s motion for the appointment of counsel (ECF No. 5) is denied; and

 7            2. The Clerk of the Court is directed to randomly assign this matter to a District Judge.

 8            Further, IT IS HEREBY RECOMMENDED that plaintiff’s motion for a temporary

 9   restraining order (ECF No. 5) be denied.

10            These findings and recommendations are submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

12   being served with these findings and recommendations, any party may file written objections with

13   the court and serve a copy on all parties. Such a document should be captioned “Objections to

14   Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be

15   filed and served within fourteen days after service of the objections. The parties are advised that

16   failure to file objections within the specified time may waive the right to appeal the District

17   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

18   Dated: March 25, 2021
19

20
21

22

23

24

25

26
27
     DLB14
28   DLB1/prisoner/civil rights/kend2546.tro

                                                        5
     Case 2:20-cv-02546-JAM-DB Document 8 Filed 03/25/21 Page 6 of 6


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          6
